COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Dene Ray McCarter v. The State of Texas

Appellate case number:      01-15-00399-CR

Trial court case number:    1391752

Trial court:                122nd District Court of Galveston County

       On April 12, 2016, this Court affirmed the judgment of conviction of the
appellant, Dene Ray McCarter, who was represented by appointed counsel on direct
appeal. Although no motion for rehearing was timely filed, appellant filed a pro se
motion for extension of time to file a petition for discretionary review, which was granted
by the Texas Court of Criminal Appeals on May 20, 2016, until July 11, 2016. This
Court’s mandate has not yet issued. See TEX. R. APP. P. 18.1(a)(1)(B).

        On June 10, 2016, appellant, proceeding pro se and incarcerated, filed a motion in
this Court requesting that a copy of the clerk’s and reporter’s records be sent to him.
Indigent criminal appellants are not entitled to the assistance of appointed counsel to file
a petition for discretionary review after a direct appeal to the court of appeals. See TEX.
CODE CRIM. PROC. ANN. ART. 1.05(d)(2) (West Supp. 2015); Peterson v. Jones, 894
S.W.2d 370, 373 (Tex. Crim. App. 1995).

        Accordingly, the Court grants appellant’s motion and ORDERS the trial clerk, no
later than 10 days from the date of this Order, to provide a copy of the clerk’s and
reporter’s records to the pro se appellant, without charge. The trial clerk shall further
certify to this Court, within 15 days of the date of this Order, the date when delivery is
made.

       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                     Acting individually
Date: June 16, 2016